DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Hong et al. (US Patent Application, Pub. No.: US 2020/0099545 A1).
In regards to claims 1, 5, 6, and 7, Hong discloses a communication terminal device (e.g., electronic device 101), a control device, a communication control method, and a non-transitory computer-readable medium comprising: at least one control device (e.g., processor 120); and at least one communication device (e.g., input device 150), the control 
In regards to claim 2, Hong discloses the communication terminal device, wherein upon receiving the call request from one of the other communication terminal devices the attribute of which is identified as being set to the second attribute, the control device performs a call reception process of starting a call with that one of the other communication terminal devices irrespective of whether a user operates or does not operate the communication terminal device (See pg. 33, paragraph [0386] – [0387]).
In regards to claim 3, Hong discloses the communication terminal device, wherein the control device performs the transmission process in response to a detection of a person in a vicinity of the communication terminal device (See pg. 10, paragraph [0125]; pg. 15, paragraph [0174]; pg. 21, paragraph [0259]; and pg. 28-29, paragraph [0331] – [0332]).
In regards to claim 4, Hong discloses the communication terminal device, wherein the control device performs the transmission process in response to a lack of detection of a person in a vicinity the communication terminal device for at least a prescribed length of time (See pg. 16, paragraph [0193] and pg. 25, paragraph [0293] – [0294]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652